Name: 87/548/EEC: Commission Decision of 6 November 1987 on the list of establishments in Malta approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  agri-foodstuffs;  Europe
 Date Published: 1987-11-18

 Avis juridique important|31987D054887/548/EEC: Commission Decision of 6 November 1987 on the list of establishments in Malta approved for the purpose of importing fresh meat into the Community Official Journal L 327 , 18/11/1987 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 24 P. 0184 Swedish special edition: Chapter 3 Volume 24 P. 0184 *****COMMISSION DECISION of 6 November 1987 on the list of establishments in Malta approved for the purpose of importing fresh meat into the Community (87/548/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Regulation (EEC) No 3768/85 (4), and in particular Article 4 thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas on the basis of a precious inspection in Malta no establishments were judged satisfactory and Commission Decision 85/222/EEC (5), prohibited Member States, on a Community basis, from importing fresh meat from establishments in Malta, while still allowing those Member States whose national legislation so permitted not to interrupt existing trade flows with the establishments proposed by the Maltese authorities, for a period of seven months; Whereas a further inspection carried out pursuant to Article 5 of Directive 72/462/EEC and Article 2 (1) of Commission Decision 86/474/EEC of 11 September 1986 on the implementation of the on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (6) has shown that the standard of hygiene in two establishments has been raised and can thus be regarded as satisfactory; Whereas this same inspection has shown that the establishment for pigmeat visited complies with the conditions of Article 2 of Directive 77/96/EEC and therefore may be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas these establishments can, in these circumstances, be included in a list of establishments authorized to export to the Community and therefore Decision 85/222/EEC must be repealed; Whereas import of fresh meat from the establishments appearing in the Annex remains subject to provisions laid down elsewhere and to the general provisions of the Treaty; whereas, in particular, import from third countries and dispatch to other Member States of certain categories of meat, such as meat containing residues of certain substances, are covered by harmonized Community rules, which are not yet fully implemented; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The establishments in Malta appearing in the Annex are hereby approved for the import of fresh meat into the Community pursuant to the said Annex. 2. Imports from establishments listed in the Annex shall remain subject to the Community veterinary provisions laid down elsewhere. Article 2 Member States shall prohibit imports of fresh meat coming from establishments not appearing in the Annex. Article 3 Decision 85/222/EEC is hereby repealed. Article 4 This Decision shall apply with effect from 1 November 1987. Article 5 This Decision is addressed to the Member States. Done at Brussels, 6 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 362, 31. 12. 1985, p. 8. (5) OJ No L 103, 13. 4. 1985, p. 21. (6) OJ No L 279, 30. 9. 1986, p. 55. ANNEX LIST OF ESTABLISHMENTS 1.2.3,10 // // // // Approval No // Establishment/Address // Category (1) // // // // // // // 1.2.3.4.5.6.7.8.9.10 // // // SL // CP // CS // B // S/G // P // SP // SR // // // // // // // // // // // M 001 // Civil Abattoir, Marsa // Ã  // // // Ã  // // Ã  // // T // // // // // // // // // // // M 004 // Mediterranean Meat Company Ltd, Halfar // // Ã  // // Ã  // // Ã  // // // // // // // // // // // // 1.2 // (1) SL // = Slaughterhouse // CP // = Cutting Premises // CS // = Cold Store // B // = Bovine Meat // S/G // = Sheep Meat/Goat Meat // P // = Pig Meat // SP // = Meat from Solipeds // SR // = Special Remarks // T // = The establishment with the indication 'T' is authorized, with the meaning of Article 4 of Directive 77/96/EEC, to perform the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive.